       Case 3:20-cv-00236-DPM Document 33 Filed 05/06/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

MICHAEL CERVANTES                                             PLAINTIFF
ADC #601673

v.                       No: 3:20-cv-236 DPM

JOYCE DOBBS; DEBBIE BURUSEN;
JAMES HARRISON; MARCUS KELLER;
JL McCLESKEY; JAMES JOHNSON; and
JEFF YATES, Sheriff, Lawrence County,
Arkansas                                                 DEFENDANTS

                                ORDER

     1. The Court withdraws the reference.
     2. Cervantes hasn't updated his address; his mail is still being
returned undelivered. Doc. 31-32. His complaint will therefore be
dismissed without prejudice.      LOCAL RULE     5.5(c)(2).   An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.
